Citation Nr: 0017018	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William J. LaCroix, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from March to 
November 1971, with an additional nine months of unverified 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which found that the appellant had 
not submitted new and material evidence to reopen this claim.  

In a decision dated January 13, 1999, the Board concluded 
that new and material evidence had not been submitted to 
reopen the appellant's claim for service connection for PTSD.  
He appealed that decision to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court).  In a December 1, 1999 Order, 
the Court vacated the Board's January 1999 decision in 
accordance with a Joint Motion for Remand, and this issue was 
returned to the Board for further development and 
adjudication. 

As noted in the Board's 1999 decision, the appellant also 
argued during his personal hearing that he is entitled to 
service connection for acquired psychiatric disorders other 
than PTSD.  That issue has not been adjudicated by the RO, 
and it is not inextricably intertwined with the other issue 
before the Board.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is again referred to the RO for appropriate 
action. 


REMAND

As detailed in the Joint Motion for Remand, a medical record 
from Douglas Woodward, M.D., dated in July 1988 referenced a 
diagnosis "at VA Martinez" of "post Vietnam stress 
syndrome."  The Board notes that when he filed his initial 
claim in 1984, the appellant reported receiving treatment at 
the VA Hospital in Martinez, California, in 1980.  During his 
hearing in 1985, he reported receiving treatment at that 
facility since 1977. 

Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, or, in the alternative, which 
may well-ground the claim, VA has a duty to inform the 
appellant of the necessity to submit that evidence to 
complete his application for benefits.  See Graves v. Brown, 
8 Vet. App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  The Joint 
Motion for Remand instructed VA to obtain the appellant's 
medical records from the VA Hospital in Martinez, since there 
is a possibility they show diagnosis of PTSD or "stress 
syndrome."  Therefore, these records must be obtained.

In addition, the record also indicates that the appellant has 
been receiving Social Security disability benefits due to a 
psychiatric condition, although not perhaps classified as 
PTSD.  Since it is necessary to remand this case for the 
reasons discussed above, it is also appropriate that the RO 
request all medical and adjudication records relating to the 
appellant's Social Security disability benefits so that the 
Board can base its decision on a complete record.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight). 

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's treatment records 
from the VA Hospital in Martinez for all 
treatment since 1977.  

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  See 38 U.S.C.A. 
§ 5106 (West 1991).  Associate all 
correspondence and any records received 
with the claims file.

3.  Thereafter, readjudicate the 
appellant's claim to reopen his PTSD 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. 
West, 12 Vet. App. 203 (1999).  If the 
benefit sought on appeal remains denied, 
provide the appellant and his attorney a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




